DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4-5, 12, & 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gutsche et al (US 6033977) in view of Sreenivasan (US 2004/0211754).
Regarding claim 1, Gutsche discloses that a semiconductor device comprising:

hard mask structures 5 on the substrate base 20, the hard mask structures 5 comprising:
a top portion extending between opposing first and second top portion ends, the top portion including an etched top surface and having a first width dimension extending parallel to the first direction between the first and second top portion ends and having a first height dimension extending parallel to the third direction; and
a bottom portion disposed on the substrate base and under the top portion, the bottom portion extending between first and second bottom portion ends that define a second width dimension that extends parallel to the first direction and a second height dimension extending parallel to the third direction, the second height dimension being greater than the first height dimension; and
spacer material 12 filling trenches 9 separating the hard mask structures 5 from each other, wherein the etched top surface stops at the first top portion end without reaching the first bottom portion end and stops at the second top portion end without reaching the second bottom portion end (see modified Fig. 4 below, note: first bottom end has a distance from the first top portion end).

    PNG
    media_image1.png
    420
    846
    media_image1.png
    Greyscale

Gutsche fails to specify that second width dimension is greater than the first width dimension of the top portion.
However, Sreenivasan suggests that mask structures with a similar shaped that have thicknesses of T1 & T2 that can be any thickness to meet the second height dimension T2 being greater than the first height dimension T1 (para. 00B7, note: T1 & T2 can be any thickness).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of applicant(s) claimed invention was made Gutsche to provide the second height dimension being greater than the first height dimension with the second height dimension being greater than the first height dimension as taught by Sreenivasan in order to enhance protection of a base layer by increasing the bottom thickness of the mask structures (T2) relative to the top thickness of the mask structures (T3) and also, the claim would have been obvious because a particular know technique was recognized as part of the ordinary capabilities of one skilled in the art.

Reclaim 5, Gutsche & Sreenivasan disclose that the second dimension is a second width extending parallel with the upper surface of the substrate base (Gutsche, see modified Fig. 4 above).
Regarding claim 12, Gutsche & Sreenivasan disclose that a semiconductor device comprising:
hard mask structures 5 comprising:
a top portion extending between opposing first and second top portion ends, the top portion including an etched top surface and extending along a horizontal direction between first and second top portion ends to define a first width dimension and a vertical direction opposite the horizontal direction to define a first height dimension; and
a bottom portion disposed under the top portion and extending along a second horizontal direction between first and second bottom portion ends to define a second width dimension and a second vertical direction to define a second height dimension (See modified Fig. 4 above for detail), the second height dimension being greater than the first height dimension (Sreenivasan); and
a substrate 20 base disposed under the bottom portion of the hard mask structures, wherein the etched top surface stops at the first top portion end without reaching the first bottom portion end and stops at the second top portion end without reaching the second bottom portion end (modified Fig. 4 above).

Reclaim 15, Gutsche & Sreenivasan disclose that the second width dimension extends parallel with the upper surface of the substrate base.
Reclaim 16, Gutsche & Sreenivasan disclose that the second width dimension is greater than the first width dimension.
Claims 9-11 & 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gutsche et al (US 6033977) in view of Sreenivasan (US 2004/0211754) and further in view of Tsai et al. (US 2015/0348775).
Reclaims 9-11 & 18-20, Gutsche & Sreenivasan fails to specify that  that the hard mask structures comprises silicon nitride (SiN).
However, Tsai suggests that hard mask material can be SiN, HfO2, or TaN (para. 0019
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of applicant(s) claimed invention was made to provide Gutsche & Sreenivasan with hard mask material can be SiN, HfO2, or TaN as taught by Tsai in order to enhance material variations and also, the claim would have been obvious because the substitution of one know element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
	Response to Arguments
Applicant's amendment and arguments filed on 12/31/2020 have been fully considered but they are not persuasive. 
wherein the etched top surface stops at the first top portion end without reaching the first bottom portion end and stops at the second bottom portion end without reaching the second bottom portion end.”
In response to applicant's contention, it is respectfully submitted that Gutsche appears to show, see modified Fig. 4 below, 

    PNG
    media_image1.png
    420
    846
    media_image1.png
    Greyscale



Also Gutsche discloses that the etched top surface topmost horizontal surface and vertical surface (first top portion end) without reaching the first bottom portion end and stop at the second bottom portion end without reach the second bottom portion end (a vertical surface as first and second top portion ends, does not meet the second vertical portion as the first and second bottom portion ends).  Therefore, the first and second top portion ends does not reach the second vertical portion end.
Furthermore, “a first and second bottom portion end,” has no special meaning in the claims because applicant has not defined that such meaning entails or define and does not  physically associated with other claim features.  
Therefore, the rejection of claims 1, 4-5, 9-12, 14-16, & 18-20 under 35 U.S.C. 103 is deemed proper and the prima facie case of obviousness has been met and the rejection under 35 U.S.C. § 103 is deemed proper.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SU C KIM/Primary Examiner, Art Unit 2899